Name: Commission Decision No 980/88/ECSC of 13 April 1988 amending Decision No 229/88/ECSC imposing a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  iron, steel and other metal industries;  competition
 Date Published: 1988-04-15

 Avis juridique important|31988S0980Commission Decision No 980/88/ECSC of 13 April 1988 amending Decision No 229/88/ECSC imposing a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia Official Journal L 098 , 15/04/1988 P. 0033 - 0033*****COMMISSION DECISION No 980/88/ECSC of 13 April 1988 amending Decision No 229/88/ECSC imposing a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 10 (6) thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: (1) By Commission Decision No 229/88 ECSC (2), a provisional antidumping duty was imposed on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia. (2) The description and classification of the products concerned, as set out in Decision No 229/88/ECSC, does not correspond to the new combined nomenclature. (3) It is appropriate to modify Decision No 229/88/ECSC accordingly, with effect from the date of entry into force of that Decision, HAS ADOPTED THIS DECISION: Article 1 Article 2 (1) of Decision No 229/88/ECSC shall be replaced by the following: 'Article 2 1. A provisional anti-dumping duty is hereby imposed on imports of certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm, of a thickness of 3 mm or more, not in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes ex 7208 32 10, ex 7208 32 30, ex 7208 32 51, ex 7208 32 59, ex 7208 32 91, ex 7208 32 99, ex 7208 33 10, ex 7208 33 91, ex 7208 33 99, ex 7208 34 10, ex 7208 34 90 ex 7208 42 10, ex 7208 42 30, ex 7208 42 51, ex 7208 42 59, ex 7208 42 91, ex 7208 42 99, ex 7208 43 10, ex 7208 43 91, ex 7208 43 99, ex 7208 44 10, ex 7208 44 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10, originating in Yugoslavia.' Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 29 January 1988. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 23, 28. 1. 1988, p. 13.